Citation Nr: 1620068	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2015, the Board granted the Veteran's application to reopen his previously denied claim of service connection for bilateral hearing loss and remanded the reopened claim to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that the October 2015 remand instructions have been substantially complied with.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).


FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; sensorineural hearing loss was not exhibited within the first post-service year.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO's August 2011 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issue on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded VA examinations in July 2012 and December 2015.  In addition, several VA medical opinions have been sought in this matter.  In October 2015, the Board remanded this claim to obtain an updated examination of hearing loss.  The examination report and opinion are adequate, and therefore the remand order was fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication that the examinations or any of the medical opinions in this case are somehow inadequate or faulty.  Thus, VA satisfied its duty to obtain a medical opinion in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).


Service Connection

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days, and if an organic disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran contends that he has hearing loss that is etiologically related to his time in service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  At the July 2012 VA examination, the Veteran had a speech recognition ability of 88 percent for both ears.  He therefore has a hearing disability for VA purposes. 

The Veteran claims acoustic trauma in service, and the Board finds his accounts credible. The Veteran's Form DD-214 reveals that his military occupational specialty (MOS) was an equipment storage specialist (unit supply specialist) with low probability of noise exposure.  However, the Veteran claims that he experienced loud noise during service.  See July 2012 VA Examination.  As such, acoustic trauma is conceded.  The remaining issue, therefore, is whether there is any nexus between the Veteran's disability and his active service.

Service treatment records show both normal hearing and hearing loss.  The Veteran's April 1968 entrance examination indicated normal hearing.  In January 2, 1969 he reported that his hearing was too poor to perform perimeter guard duties.  He was referred to an ear, nose and throat specialist.  The following day he was treated in ophthalmology where a whisper test revealed hearing within normal limits.  However, in a physical profile dated January 4, 1969, it was noted that the Veteran had non-sensorineural hearing loss.  His restrictions consisted of no assignments involving habitual or frequent exposure to loud noises or firing weapons and no guard duty requiring normal hearing.  A January 4, 1969 audiogram is also of record reflecting high audiometric readings.  His May 1970 separation examination indicated hearing within normal limits.  In the Report of Medical History at that time, the Veteran denied having or having had ear problems in general or hearing loss in particular.  

The Veteran had a private audiometric examination in August 2001.  The private physician interpreted the audiometric examination as showing mixed hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  The private physician diagnosed mixed hearing loss with a conductive and sensorineural component in the right ear, and a sensorineural hearing loss in the left ear.  The private physician noted that the sensorineural component is more likely related to noise exposure, per the Veteran's report.

VA treatment records dated in April 2001 and May 2001 reflect reports of increased hearing loss since service.  In January 2011, a VA physician diagnosed bilateral hearing loss.

The Veteran was afforded a VA examination in July 2012.  He exhibited puretone thresholds in decibels, as follows:




Hz 



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25
LEFT
20
20
25
45
35

The average puretone threshold was 22 for the right ear and 31 for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent for both ears. 

Following evaluation of the Veteran, the examiner diagnosed left ear sensorineural hearing loss and normal hearing for the right ear.  He determined that due to a reported military occupational specialty with a low probability of noise exposure, hearing loss was less likely as not caused by or a result of military noise exposure.  However, the Veteran's service treatment records were not available for review at the time of the examination.  

In a July 2012 clarification opinion by a different audiologist, he noted that the Veteran reported that his MOS was a unit supply specialist, which had a low probability of noise exposure per Fast Letter guidelines.  See Veterans Benefits Administration Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Additionally, the hearing thresholds at the time of the July 2012 examination were worse when compared to the 1970 separation examination, which indicated hearing within normal limits.  He noted that hearing loss was diagnosed 42 years after military service.  The examiner further reported that the Institute of Medicine (2005) indicated that there was no evidence/research that supported the delayed onset of hearing loss from noise exposure after significant time has passed.  The examiner determined that Veteran's hearing loss was more likely than not due to the natural progression of hearing due to aging and occupational noise exposure after military service.  As such, his current hearing loss was not at least as likely as not due to noise exposure from his MOS during service.  

The Veteran was afforded a VA examination in December 2015.  The examiner elicited a history of noise exposure from the Veteran and considered service treatment records in tendering an etiological opinion.  Following an audiological evaluation of the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of military service, including noise exposure.  As rationale, the examiner stated that the Veteran's MOS is consistent with low noise exposure.  The examiner explained that the 1968 enlistment and 1970 separation audiograms showed normal hearing for VA purposes and the Veteran had improved hearing at his 1970 separation examination.  The examiner noted that the January 1969 audiogram showing bilateral flat hearing loss is inconsistent with noise exposure. 

The December 2015 VA examiner's opinions are based on a thorough explanation of the pertinent evidence of record and he supports all conclusions with in-depth rationales.  Thus, the opinions are highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  While they correctly point out that the Veteran's military occupational specialty would suggest low noise exposure, the Board finds it likely that the Veteran had some noise exposure based on the Veteran's self-report.  Still, as discussed in the 2012 VA medical opinion, treatise evidence is against a finding of delayed onset of hearing loss from noise exposure after significant time has passed.  

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has bilateral hearing loss that is etiologically linked to his time in service.

The Board has initially considered whether presumptive service connection is warranted for sensorineural hearing loss.  However, the record fails to show that sensorineural hearing loss was manifested to a degree of 10 percent within the one year following his service discharge in 1970.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that his hearing loss is related to his in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 and 2015 VA examination reports more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

Although the Veteran has stated that he has experienced decreased hearing since service, the Veteran denied having or having had hearing loss at the time of his separation examination.  The May 1970 separation examination did not reveal hearing loss.  The first findings of hearing loss are dated about 30 years after service in proximity to his first compensation claim for hearing loss.  As such, the Board does not find convincing evidence of continuity of symptoms in the years following 

service.  If hearing loss persisted since service, the Board finds it likely that the Veteran would not have denied hearing loss at service discharge.  The assertions of continuity of symptoms some 30 years after service are less convincing than the denial of pertinent problems at the time of the separation examination, as the latter claims were made in conjunction with the claim for compensation.  

The Board acknowledges the August 2001 private physician's statement.  The physician noted that the Veteran's sensorineural component is more likely related to noise exposure, per the Veteran's report.  The examiner explained that the August 2001 audiometric examination showed mixed hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  However, the private physician did not consider any service treatment records from the Veteran's periods of active service, relying only on the Veteran's report of in-service noise exposure.  This evidence is outweighed by the December 2015 VA examiner's well-reasoned opinion that considered both the Veteran's reported history and medical records.  The Board finds the August 2001 private physician's statements reflecting a possible link to be of less probative value and concludes that the December 2015 VA examiner's opinion is of greater weight.  See Gabrielson, 7 Vet. App. at 40.  For these reasons, the weight of the probative evidence, namely the December 2015 VA examiner's opinion, is against the Veteran's claim for service connection for bilateral hearing loss. 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


